Citation Nr: 0021672	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pelvic cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1951 to June 
1955.  Service records verify that he was exposed to ionizing 
radiation as a participant in Operation CASTLE in spring 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant withdrew his request for a videoconference 
hearing before the Board by facsimile received in August 
2000.


REMAND

This case is not ready for appellate review by the Board.  
The RO implemented procedures to obtain a "Radiation Dose 
Assessment" from the Defense Threat Reduction Agency and in 
April 2000, the requested dose assessment was received and 
associated with the claims file.  However, no further action 
was taken at the RO-level to develop the claim, as required 
under 38 C.F.R. § 3.311 (1999).  See Hilkert v. West, 12 Vet. 
App. 145 (1999).

Application of 38 C.F.R. § 3.311 provides a series of 
chronological obligations, to wit: (1) the claimant must 
satisfy the four criteria of section 3.311(a), i.e., presence 
of a radiogenic disease is "established"; person has 
relevant "service"; the radiogenic disease was not covered 
as one of the presumptive "radiation-exposed" diseases 
under 38 C.F.R. §§ 3.307, 3.309; and, claimant contends the 
radiogenic disease was result of exposure to ionizing 
radiation in service; (2) VA must then seek a dose estimate; 
and, (3) if the dose estimate shows exposure to ionizing 
radiation in service, VA must then refer the matter to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of section 3.311.  Hilkert, 12 
Vet. App. at 148; see also Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed. Cir. 1997), cert. denied, 140 L. Ed. 2d 181, 118 
S. Ct. 1171 (1998).  Steps (1) and (2) have been completed in 
this case, and the April 2000 dose assessment report shows 
exposure to ionizing radiation.  Therefore, the matter must 
be referred by the RO to the Under Secretary for Benefits for 
further review under section 3.311(c).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Pursuant to 38 C.F.R. 
§ 3.311(b)(1)(iii), the RO must refer 
this matter to the Under Secretary for 
Benefits for further consideration in 
accordance with paragraphs (c)-(e) of 
section 3.311.  The Under Secretary for 
Benefits must determine, in writing, and 
based on sound scientific and medical 
evidence, whether it is at least as 
likely or not, or that there is no 
reasonable possibility, that the 
appellant's pelvic cancer resulted from 
radiation exposure in service, taking 
into consideration the factors listed 
under 38 C.F.R. § 3.311(e).  If required, 
the Under Secretary for Benefits should 
consider whether an opinion from an 
outside consultant is necessary to 
address this claim, per 38 C.F.R. 
§ 3.311(d).

2.  The appellant and his representative 
should be informed of the 
findings/determination of the Under 
Secretary for Benefits and, in this 
regard, they should be provided copies of 
any reports, medical opinions, 
determinations made in connection with 
this referral.

3.  Following completion of the above, 
the RO should, in accord with 38 C.F.R. 
§ 3.311(b)(1)(iii) & (f), readjudicate 
the issue on appeal and in connection 
therewith, discuss all evidence received 
since the March 1999 supplemental 
statement of the case.  If the decision 
remains adverse to the appellant, furnish 
him and his representative a supplemental 
statement of the case and accord an 
appropriate period for response.
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


